DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 06/14/2021. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/14/21 was filed after the mailing date of the Notice of Allowance on 5/21/21 but together with a Request for Continued Examination (RCE).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter


5.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Keeney et al. (USPN 7027655) discloses a method and system for compressing digital images with varying quality levels based on determined areas of interest (see abstract). The method and system includes means for: obtaining pixel data from image data, the pixel data representing an array of pixels within one or more images (see column 8, Lines 37 - 54); determining a position of the array of pixels within the one or more images relative to a defined position, the defined position being at least partially indicative of a point of gaze of the user (see column 3, Lines 8-10); applying a transformation to pixel data to determine a set of frequency coefficients (see column 8, Lines 45 - 49); selectively encoding frequency coefficients to generate a set of encoded frequency coefficients (see column 8, Lines 50 - 54); compressing the pixel data to generate compressed image data, the pixel data being compressed at least partially in accordance the determined position so that a degree of compression depends on the determined position of the array of pixels (see column 3, Line 63 - Column 4, Line 21); and generating compressed image data using the encoded frequency coefficients (see column 8, Lines 64-67). Furthermore, it is considered to be inherent in Keeney that the process of decoding and decompressing compressed image data will involve steps that are the inverse of the steps required to encode and compress the image data, as disclosed in Keeney above.

Naimpally et al. (USPN 5325125) discloses method and system for compressing image data (see abstract). The method and system includes features for: obtaining pixel data from the image data, the pixel data representing an array of pixels within the one or more images (see column 3, Lines 4 - 6); applying a transformation to the pixel data to determine a set of frequency coefficients indicative of frequency components of the array of pixels (see column 3, Lines 34 - 39); selectively encoding at least some of the frequency coefficients using a bit encoding scheme to thereby generate a set of encoded frequency coefficients (see column 3, Line 48 - column 4, Line 5), wherein the bit encoding scheme defines the number of bits used to encode the frequency coefficients (see column 3, Lines 48 - 53), and generating compressed image data using the encoded frequency coefficients (see column 6, Lines 21 - 51). Naimpally further teaches receiving compressed image data (see column 4, Lines 28 - 29); determining a set of encoded frequency coefficients from the compressed image data in accordance with a bit encoding scheme that defines the number of bits used in each encoded frequency coefficient (see column 3, Lines 59 - 61); performing bit decoding of the encoded frequency coefficients in accordance with the bit encoding scheme to thereby generate a set of frequency coefficients, wherein at least one 
However, neither Keeney, Geisler or Naimpally, nor the combination thereof, discloses a method and apparatus of compressing or decompressing image data representing one or more images forming part of virtual or augmented reality content, so as to allow for transmission of the image data with reduced bandwidth and low latency.
With respect to an example claim, claim 1, explicitly disclose selecting one of a plurality of bit encoding schemes, wherein each of the plurality of bit encoding schemes selectively encodes different frequency coefficients with respective different numbers of bits to provide a different degree of compression and wherein the bit encoding scheme is selected at least in part based on at least one of: i)    a transmission bandwidth of a communications link used to transmit the compressed image data; ii)    a transmission quality of service of a communications link used to transmit the compressed image data; and, iii)    error metrics indicative of errors in the transmission of data. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independent claim of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
06/24/2021